149 Ga. App. 684 (1979)
255 S.E.2d 70
MENENDEZ
v.
ELLIS et al.
57088.
Court of Appeals of Georgia.
Submitted January 3, 1979.
Decided April 4, 1979.
Rehearing Denied April 24, 1979.
*685 Davis, Casto & Norvell, J. Max Davis, for appellant.
Phillips, Hart & Mozley, George W. Hart, Terrance C. Sullivan, for appellees.
BANKE, Judge.
This case involves a suit for damages arising out of a collision of motor vehicles. A tractor trailer, driven by defendant Wayne Willis, and a passenger automobile driven by the plaintiff collided while proceeding in the same direction on I-85 southbound. Judgment in the trial court by the jury was for the defendants. This appeal is from the denial of a motion for a new trial. Held:
This court will not disturb a judgment when there is any evidence in the record to sustain it, or where there is a conflict of evidence (Winston Corp. v. Park Elec. Co., 130 Ga. App. 508 (203 SE2d 753) (1973)), in the absence of some material error of law (Coca-Cola Bottling Co. of Chicago v. Anderson, 13 Ga. App. 772 (80 SE 32) (1913)). However, a verdict wholly without supporting evidence will be set aside. Shippen v. Cloer, 213 Ga. 172 (97 SE2d 563) (1957). There is conflict in the testimony regarding liability which was the jury's duty to resolve. They did so. There is evidence which supports the verdict. There are no material errors of law. Accordingly, this judgment must be affirmed.
Judgment affirmed. Birdsong and Underwood, JJ., concur.